Worden, J.
This was an action by the appellees, against the appellants, upon two promissory notes, made in Ohio, by *476the defendants to the plaintiffs, stipulating to pay interest at the rate of 10 per cent. Judgment by default, for the amount of the notes, with the stipulated interest.
M. M. Pay and T. A. McFarland, for the appellants.
S. Major, for the appellees.
Two errors are assigned: First. In rendering judgment for the amount of the notes with 10 per cent, interest, the notes being payable at the office of the appellants, in Shelby county, Indiana. Second. That process was not served upon the defendants in time.
There is nothing in the second error, as the record shows that process was duly served.
There are two conclusive answers to the first error assigned: First. The notes were payable generally, and were therefore payable everywhere, and not specially in Shelby county, Indiana. Second. If the notes were payable in Indiana, they would be good for the stipulated interest, unless that rate was prohibited by the law of Ohio, which does not appear. 2 Parsons on Cont., top page 96; Gordon v. Phelps; 7 J. J. Marshall, 619.
Per Guriam.
The judgment is affirmed, with 5 per cent, damages and costs.